[Cite as Easley v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-4849.]



                                                        Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




ANDRE EASLEY                                               Case No. 2010-01221

     Plaintiff                                             Judge Joseph T. Clark

        v.                                                 Magistrate Matthew C. Rambo

DEPARTMENT OF REHABILITATION
AND CORRECTION                                             JUDGMENT ENTRY

       Defendant



        {¶1} On May 16, 2011, the magistrate issued a decision recommending
judgment for defendant.
        {¶2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).” No objections were filed.
        {¶3} The court determines that there is no error of law or other defect evident on
the face of the magistrate’s decision.              Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.




                                                   _____________________________________
                                                   JOSEPH T. CLARK
                                                   Judge
Case No. 2010-01221                   -2-                   JUDGMENT ENTRY



cc:


Douglas R. Folkert                     Richard F. Swope
Emily M. Simmons                       6480 East Main Street, Suite 102
Assistant Attorneys General            Reynoldsburg, Ohio 43068
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130

MR/dms


Filed July 25, 2011
To S.C. reporter September 22, 2011